1                                                               The Honorable Robert S. Lasnik
2
3
4
5
6
7
                            UNITED STATES DISTRICT COURT FOR THE
8
                              WESTERN DISTRICT OF WASHINGTON
9                                       AT SEATTLE
10
11     UNITED STATES OF AMERICA,
                                                         NO. CR20-216 RSL
12                              Plaintiff,
13
                                                         STIPULATED PROTECTIVE ORDER
14                         v.
15     DAVID ROTH
16
                                Defendant.
17
18
             This matter comes before the Court on the Stipulated Motion for a Protective
19
     Order regarding discovery materials, as permitted by Fed. R. Crim. P. 16(d). Having
20
     considered the record and files herein, the Court finds there is good cause to grant the
21
     stipulated motion, and hence:
22
             IT IS HEREBY ORDERED that the discovery materials discussed in the Motion
23
     for the Protective Order and referred to therein as “Protected Material,” that contain
24
     sensitive information such as the date of birth, Social Security number, driver’s license
25
     number, bank account number, credit card number, personal identification number,
26
     address, telephone number, name and/or location of employment, criminal history record,
27
     background check, immigration history/status, and/or any other similar information or
28    Protective Order - 1                                                   UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
      United States v. Roth, CR20-216 RSL
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
     number implicating a privacy interest of and belonging to an individual, business,
     partnership, or corporation may be produced to counsel for the defendant in this case.
             IT IS FURTHER ORDERED that possession of Protected Material is limited to
1
     the attorneys of record in this case and their staff, and to any investigators, expert
2
     witnesses, and other agents the attorneys of record retain in connection with this case.
3
     The attorneys of record, and their investigators, expert witnesses, and other agents may
4
     review Protected Material with the defendant. The defendant may inspect and review
5
     Protected Material, but shall not be allowed to possess, photograph, or record Protected
6
     Material or otherwise retain Protected Material or copies thereof. Notwithstanding the
7
     terms of this Order, defense counsel may provide electronic copies of any Protected
8
     Material to the Education Department in the Federal Detention Center at SeaTac,
9
     Washington (“FDC”), along with a completed copy of the FDC’s Electronic Discovery
10
     and Legal Material Authorization Form. Defendant will not be permitted to have a copy
11
     of this material in his cell but may review it at the FDC Education Department pursuant
12
     to the Bureau of Prisons and FDC’s policies and procedures.
13
             IT IS FURTHER ORDERED that members of the defense team may review or
14
     discuss the contents of documents containing Protected Material with any prospective
15
     witness, as long as they do not share the unredacted documents, or share any Protected
16
     Information with any prospective witness.
17
             IT IS HEREBY FURTHER ORDERED the attorney of record for the defendant is
18
     required, prior to disseminating any copies of the Protected Material to permitted
19
     recipients, such as other members of the defense teams, to provide a copy of this
20
     Protective Order to those permitted recipients to make those recipients aware of the
21
     contents of this Protective Order.
22
              This order does not limit employees of the United States Attorney’s Office for the
23
     Western District of Washington from disclosing the Protected Material to members of the
24
25
26
27
28    Protective Order - 2                                                      UNITED STATES ATTORNEY
                                                                               700 STEWART STREET, SUITE 5220
      United States v. Roth, CR20-216 RSL
                                                                                 SEATTLE, WASHINGTON 98101
                                                                                       (206) 553-7970
     United States Attorney’s Office, federal law enforcement agencies, and to the Court and
     defense as necessary to comply with the government’s discovery obligations.
             IT IS FURTHER ORDERED that any Protected Material that is filed with the
1
     Court in connection with pre-trial motions, trial, sentencing, or other matter before this
2
     Court, shall be filed under seal and shall remain sealed until otherwise ordered by this
3
     Court. This does not entitle either party to seal their filings as a matter of course. The
4
     parties are required to comply in all respects to the relevant local and federal rules of
5
     criminal procedure pertaining to the sealing of court documents.
6
             Nothing in this Order shall prevent any party from seeking modification of this
7
     Protective Order or from objecting to discovery that it believes to be otherwise improper.
8
     The parties agree that in the event that compliance with this Order makes it difficult for
9
     defense counsel to adhere to their Sixth Amendment obligations, or otherwise imposes an
10
     unworkable burden on counsel, defense counsel shall bring any concerns about the terms
11
     of the Order to the attention of the government. The parties shall then meet and confer
12
     with the intention of finding a mutually acceptable solution. In the event that the parties
13
     cannot reach such a solution, defense counsel shall have the right to bring any concerns
14
     about the scope or terms of the Order to the attention of the Court by way of a motion.
15
             Nothing in this order should be construed as imposing any discovery obligations
16
     on the government that are different from those imposed by case law and Rule 16 of the
17
     Federal Rules of Criminal Procedure. The failure to designate any materials as provided
18
     in paragraph 2 shall not constitute a waiver of a party’s assertion that the materials are
19
     covered by this Protective Order.
20
             This Protective Order does not constitute a ruling on the question of whether any
21
     particular material is properly discoverable or admissible and does not constitute any
22
     ruling on any potential objection to the discoverability of any material.
23
     //
24
     //
25
26
27
28    Protective Order - 3                                                      UNITED STATES ATTORNEY
                                                                               700 STEWART STREET, SUITE 5220
      United States v. Roth, CR20-216 RSL
                                                                                 SEATTLE, WASHINGTON 98101
                                                                                       (206) 553-7970
 1           IT IS FURTHER ORDERED that at the conclusion of the case, the Protected
 2 Material shall be returned to the United States, or destroyed, or otherwise stored in a
 3 manner to ensure that it is not subsequently duplicated or disseminated in violation of this
 4 Protective Order.
 5           The Clerk of the Court is directed to provide a filed copy of this Protective Order
 6 to all counsel of record.
 7
 8                       3rd day of June 2021.
             DATED this _____
 9
10
11                                                     ___________________________
                                                               _
                                                       ROBERT S. LASNIK
12
                                                       United States District Judge
13
     Presented by:
14
15 s/ Casey S. Conzatti
   Casey S. Conzatti
16
   Assistant United States Attorney
17
18
19
20
21
22
23
24
25
26
27
28    Protective Order - 4                                                    UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
      United States v. Roth, CR20-216 RSL
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
